1-3,5-7,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 10, and 16 recite an abstract idea of “selecting an iso-value in the implicit stratigraphic model” (Mental Process), “defining … a geologically-consistent interval in the implicit stratigraphic model based at least partially on a position of the iso-value in the implicit stratigraphic model” (Mental Process), 
Under prong 2, step 2A, in claims 1, 10, and 16, the abstract idea is integrated into a practical application of “constructing one or more stratigraphic traces oriented perpendicular to or along a gradient of a stratigraphic function on which the implicit stratigraphic model is based and a plurality of seismic traces” and/or “constructing one or more stratigraphic traces based on the implicit stratigraphic model and a plurality of seismic traces”.
Accordingly, the claims and their dependents are patent eligible under 35 USC 101.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for processing seismic data, comprising defining a geologically-consistent interval in the implicit stratigraphic model based at least partially on a position of the iso-value in the implicit stratigraphic model (claims 1, 10, 16) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rutten (US 2016/0070012) discloses systems and methods for constructing clean stratigraphic seismic traces (Abstract). Rutten further discloses stratigraphic traces (23, 24) oriented perpendicular to a gradient of a stratigraphic function on which the implicit stratigraphic model (Fig. 12A). However, Rutten does not disclose defining a geologically-consistent interval in the implicit stratigraphic model based at least partially on an iso-value in the implicit stratigraphic model.
Lepage et al. (US 2013/0238297) discloses “[a] method can include providing a mesh of a geologic environment that includes conformable sequences and an unconformity; interpolating an implicit function defined with respect to the mesh to provide values for the implicit function; and identifying an iso-surface based on a portion of the values where the iso-surface represents the unconformity as residing between two of the conformable sequences” (Abstract). However, Lepage et al. does not disclose the iso-surface defines a geologically-consistent interval in the implicit model.
Jing et al. (US 8,498,845) discloses a method for geophysical imaging (Title). However, Jing et al. does not disclose defining a geologically-consistent interval in the geophysical imaging based at least partially on an iso-value in the geophysical imaging.
 Murphy et al. (US 6,070,125) discloses “creating subsurface models having a graphical display device, a user input device, means for selecting a region of the world to be modeled; means for providing geophysical and geographical data corresponding 
Buatois et al. discloses GPU Accelerated Isosurface Extraction on Tetrahedral Grids (Title). Buatois et al. further discloses a hardware-accelerated algorithm to efficiently tessellate very large unstructured tetrahedral meshes, as used for finite element modeling (Conclusion, lines 1-2). However, Buatois et al. does not disclose defining a geologically-consistent interval in the algorithm based at least partially on an isosurface in the algorithm.
	Wald et al. (“Interactive lsosurface Ray Tracing of Time-Varying Tetrahedral Volumes”) discloses “a system for interactively rendering isosurfaces of tetrahedral finite-element scalar fields using coherent ray tracing techniques” (Abstract). Wald et al. further discloses an isosurface on a given isovalue and intersecting a ray with the isosurface  (Isosurface Intersection, page 2). However, Wald et al. does not disclose defining a geologically-consistent interval based at least partially on the isosurface/isovalue.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 23, 2022